Title: To Thomas Jefferson from Oliver Parsons, 29 January 1823
From: Parsons, Oliver,Cooley, James
To: Jefferson, Thomas


Respected Sir,
Granville (Mass.)
29th Jany 1823
The undersigned, a Committee of the Dickinson Library Company in Granville, County of Hampden & Commonwealth of Massachusetts, present to your Excellency our best respects, and beg leave to state that there is established in this Village a respectable Classical School and by the libirality of a Gentleman in our vicinity, a Library has been formed; and we have also been the beneficiaries of several authors, and editors of periodical publications; among whom we mention, with just pride Mr Adams, late President of the United States, who has recently honored us with a Copy of his works—Feeling, Sir, a desire to have among our archives some memento of the great and venerable men of our Country we have presumed to address your Excellency for a copy of your work, or such other work as shall be agreeable to yourself thus to appropriate—Humble and remote as we are, perhaps our solitations may appear presumptious, but Sir, obscure as we are, the fame of Thomas Jefferson has reached us, and humble as we are, we have the arrogance to beleive ourselves Capable in Some measure to appreciate it—.Oliver ParsonsJames CooleyCommittee of the Dickinson Library